DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 16/822,558, filed on March 18, 2020.

Information Disclosure Statement
The information disclosure statements filed March 18, 2020, September 24, 2020, and June 1, 2021 have been submitted for consideration by the Office.  They have been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings were received on March 18, 2020.  These drawings are approved.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention relates a  resin composition comprising a resin component containing a copolymer of olefin and a comonomer having polarity and an ethylene-propylene-diene terpolymer, wherein the resin component is cross-linked, tensile stress at 19% strain is 2.0 MPa or less, and the resin composition has a sea-island structure in which the copolymer of olefin and the comonomer having polarity is a continuous phase, and the ethylene propylene-diene terpolymer is a dispersed phase (claim 1).  The above stated claim limitations are not taught or suggested by the prior art of record and therefore claims 1-5 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which disclose the general mixtures of composition however with the specific sea island structure as claimed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
June 1, 2022